               Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 1 of 24




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20524604
Notice of Service of Process                                                                            Date Processed: 10/11/2019

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Nationwide Property And Casualty Insurance Company
                                              Entity ID Number 3286574
Entity Served:                                Nationwide Property and Casualty Insurance Company
Title of Action:                              Kingwood Village Estates Condominiums Principal Management Group of
                                              Houston vs. Nationwide Property and Casualty Insurance Company, Javier Rico,
                                              Michael Jeffrey Handy, and the Hartford Steam Boiler Inspection and Insurance
                                              Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201973587
Jurisdiction Served:                          Texas
Date Served on CSC:                           10/10/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Green & Klein
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com




                                                    DEFENDANT’S
                                                     EXHIBIT A
4         Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 2 of 24
                                                                                 DELIVERE®:
                                                                                 DELIVERED:     ( 0/ ty /
                                                                                                (0/
                                                                                 by: _
                                                                                 bY:

                                                                             f
                                                                 Receipt•Number:
                                                                 Receipt. Nuffiber: 867036
                                                                 Trackirig  Number: 73683467
                                                                 Tracking Number:    73683467
    COPY OF
    COPY    .-PLEADII+7GPROVIDED
         OF:PLEADING     PROVIDEDBY
                                 BY PLT
                                    PLT

                                       CAUSE NUMBER: 201973587

    PLAINTIFF:            KINGWOOD   VILLAGE     ESTATES             In the 061st Judicial
    CONDOMINIUMS PRINCIPAL MANAGEMENT GROUP OF
                                            OF

    vs.
    VS.                                                              District Court of

    DEFENDANT:
    DEFENDANT: NATION4VIDE
               NATIONWIDE   PROPERTY AND
                           PROPERTY  AND CASUALTY
                                          CASUALTY                   Harr-is County,
                                                                     Harris   County, Texas
                                                                                      Texas
    INSURANCE COMPANY

                                               CITATION
    THE STATE OF TEXAS
    County of Harris

    TO: NATIONWIDL
        NATIONWIDE PROPERTY
                   PROPERTY AND CASUALTY
                                CASUALTY INSURANCE
                                         INSURANCE COMPANY
                                                   COMPANY BY SERVING
                                                              SERVING ITS
                                                                      ITS REGISTERED
                                                                           REGISTERED
    AGENT CORPORATION SERVICE COMPANY

    211 E 7TH SUITE 620
              78701-3218
    AUSTIN TX 78701-3218


       Attached is a copy of PLAINTIFF'S ORIGINAL PETITION.
                   acopy                          PETITION.
    This instrument was filed
                        =iled on
                               on October
                                   October 7,
                                           7, 2019,
                                              2019, in the above
                                                            above numbered
                                                                  numbered and
                                                                           and styled
                                                                               styled cause.
                                                                                       cause, `
    on the
       the docket
           docket in the
                      the above
                           above Judicial
                                  Judicial District
                                           District Court of Harris
                                                              Harris County,
                                                                      County, Texas,  in the
                                                                              Texas, in
    eourthouse in the City
    courthouse.in     Oity of
                            of Houston,
                               Houston, Texas.
                                         Texas. The instrument attached
                                                               attached describes the claim
    against you.
       YOU
       YOU   H.~V"E
           HAVE BEEN BEEN
                      SUED. SUED.  You
                             You may    may employ
                                      employ        an attorney.
                                             an attorney.        If you
                                                             If you  or or yourattorney
                                                                         your   attorney do
                                                                                         do not
    file a written
    file   written answer with
                           with the
                                the District
                                    District Clerk who issued this
                                                                 th_s citation by 10:00 a.m.
    on the Monday next following the
                                  the expiration of twenty days after
                                                                   after you were served this
                                                                                            this
    citation and petition, a default
                              default judgment
                                      judgment may be taken against
                                                              against you.
       ISSUED AND GIVEN
       ISSUED AND  GIVEN UNDER MY HAND
                                  HAND and
                                       and seal
                                           seal oi
                                                of said
                                                   said Court,
                                                        Court, at
                                                               at Houston,
                                                                  Houston, Texas,
                                                                           Texas, this
                                                                                  this
    October 9, 2019.




                                                          Marily-n_Bur_gess,_Dis_tr.ict
                                                          Marilyn Burgess, District Cle.rk
                                                                                        Clerk
                                                          Harris County, Texas
                                                          201 Caroline, Houston, Texas 77002
                                                                                       77002
              /4,
                    WS.                                   Generated
                                                          Generated By:
                                                                    By: CAROLINA
                                                                        CAROLINA SAL•GADO
                                                                                  SALGADO


    Issued at request of:
    KLEIN, HUNTER MILAM
                  MILANI
    440 LOUISIANA STREET
                  STREET STTTE
                          SUTIE 1930
    HOUSTON,  TX 77002
    HOUSTON, TX  77002
    713-654-9222

    Bar Number: 24082117




                                                              GT-t;
                                                                 (= t0(0/1~
                                                              G71-  (0(1011 @ i~=25
                                                                                                _7~
t    Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 3 of 24

                                                                                                            10/7/2019 7:22
                                                                                                            101712019    7:22 PM
                                                                                                                              PM
                                                                                 Marilyn Burgess - District Clerk Han:is
                                                                                 Marilyn                          Harris County _
                                                                                                      Envelope No. 37456185
                                                                                                      Envetope
                                                                                                          By: Carolina Salgado
                                                                                                            10/7/2019 7:22 PM
                                                                                                     Filed: 10/7I2019

                                           CAUSE NO.

    KINGWOOD
    KINGWOODVII.LAGE
                 VILLAGEESTATES
                         ESTATES      §                           IN THE
                                                                     THE DISTRICT
                                                                         DISTRICTCOURT
                                                                                  COURTOF
                                                                                       OF
    CONDOMINIUMS
    CONDOMINIUMSPRINCIPAL
                     PRINCIPAL        §
    MANAGEMENT
    MANAGEMENTGROUP GROUPOF
                          OFHOUSTON,
                             HOUSTON, §
         Plaintiff,
         Plarnfiff,                   §


                                                      §

                                                      §

               v.
               V.                                     §

                                                      §

                                        §                         HARRIS
                                                                  HARRIS COUNTY,
                                                                         COUNTY, TEXAS
                                                                                 TEXAS
    NATIONWIDE
    NATIONWIDEPROPERTY
                  PROPERTYANDAND        §
    CASUA`LTY
    CASUALTY INSURANCE COMPANY,
                           COMPANY,     §
    JAVdER RICO,
    JAVIER RICO, MICHAEL
                  MICHAELJEFFREY
                            JEFFREY     §
    HANDY, and THE HARTFORD
                      HARTFORD STEAM
                                STEAM §
    SOILER
    BOILERINSPECTION
           INSPECTIONAND ANDINSURANCE
                              INSURANCE §
    COMPANY,
    COMPANY,                            §
         _Defendants.
         Defendants.                    §                                  JUDICIAL DISTRICT
                                                                           JUDICIAL  DISTRICT


                                 PLAINTIFF'S
                                 PLAINTIFF'SORIGINAL
                                             ORIGINALPETITION
                                                      PETITION

               COMES      Kingwood Village
               COMES NOW, Kingwood Village Estates
                                            EstatesCondominiums
                                                    Condominiums Principal
                                                                  PrincipaliVlanagement
                                                                            Management

    Group    Houston (hereinafter
    Group of Houston  (hereinafter referred
                                   referred to as
                                               as "Kingwood"
                                                   "Kingwood" or
                                                              or "Plaintif.f'),
                                                                  "Plaintiff'), complaining
                                                                                 complaining of

    Nationwide Property and Casualty
                            Casualty Insurance Company (hereinafter
                                                       (hereinafter referred
                                                                    referred to
                                                                             to as
                                                                                as "Nationwide"),
                                                                                   "Nationwide"),

    Javier Rico (hereinafter
                (hereinafter referred
                             referred to as
                                         as "Rico"),
                                            "Rico"), Michael
                                                     Michael Jeffrey
                                                             Jeffrey Handy
                                                                     Handy (herei.nafter referred to as
                                                                           (hereinafter referred

    "Handy"),  and The
    "Hatidy"), and The Hartford
                       Hartford Steam
                                 Steam Boiler
                                       Boiler lnspection
                                               Inspection and
                                                           and Insurance
                                                                Insurance Company
                                                                           Company (hereinafter
                                                                                    (hereinafter

    referred    as "Hartford")
    referred to as  "Hartford") (collectively
                                 (collectively refei-red to as "Defendants")
                                               referred to                   and respectfully
                                                               "Defendants") and              show as
                                                                                 respectfully show

    follows:

                                               I.
                                    DISCOVERY CONTROL
                                    DISCOVERY CONTROL PLAN
                                                      PLAN

    1.
    l.     Plaintiff intends
                     intends for discovery
                                 discovery to
                                           to be
                                              be conducted
                                                 conducted under
                                                           under Level
                                                                 Level 33 of
                                                                          of Rule
                                                                             Rule 190
                                                                                  190 of the Texas

    Rules    Civil Procedure.
    Rules of Civil Procedure. Tliis
                               Thiscase
                                    caseinvolves
                                          involvesconiplex
                                                   complex issues
                                                            issues and
                                                                    and will
                                                                        will require
                                                                              require extensive
                                                                                       extensive

    discovery. Therefore,
               Therefore,Plaintiff
                          Plaintiffasks
                                    asksthe
                                         thecourt
                                             courtfio
                                                   to order that discovery
                                                                 discovery be conducted in accordance

    with a discovery control plan tailored to the circumstances of this suit.
    witli
0   Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 4 of 24




                                                       H.
                                                       H.
                                    PARTIES
                                    PARTIES AND PROCESS SERVICE

    2.       Plaintiff is a domestic non-profit corporation.

    3.       Defendant Nationwide
             Defendant Nationwide Property
                                  Property and Casualty Insurance
                                           and Casualty Insurance Company
                                                                  Company is     insurance
                                                                             an insurance
                                                                          is an

    company engaging in the business of insurance in the State of Texas. Defendant may be served

    through their
            their registered
                  registered agent,
                             agent, Corporation
                                    CorporationService
                                                ServiceCompany,
                                                       Company,at       7th St., Suite 620, Austin,
                                                                  211EE7~h
                                                                at211

    Texas 78701-3218.
    Texas78701-3218.

    4.       Defendant Javier Rico is an individual residing in Texas. Defendant Rico may be served

    at 8663 Bristlecone Drive, San Antonio, Texas 78240, or wherever he may be found.

    5.       Defendant Michael
             Defendant Michael Jeffrey
                               Jeffrey Handy
                                       Handy is an individual
                                                   individual residing           Defendant Handy
                                                              residing in Texas. Defendant

    may be served at 21026
                     21026 Garden
                           Garden Arbor
                                  Arbor Lane,
                                        Lane, Richmond, Texas 77407,
                                              Richmond, Texas           wherever he
                                                                     or wherever
                                                              77407, or          he may
                                                                                    may be

    found.

    6.
    6.       Defendant The Hartford Steam Boiler Inspection and Insurance Company is an insurance

    company engaging in the business of insurance in the State of Texas. Defendant Hartford may be

    sei-ved through their registered agent, Registered Agent
    served                                             Agent Solutions,
                                                             Solutions, at
                                                                        at 1701
                                                                           1701 Directors Blvd, Suite

    300, Austiii,
         Austin, Texas 78744-1044.

    7.           Clerk is requested to issue Citations.
             The Cleric

                                                      III.
                                                 JURISDICTION

    8.
    8.       Plaintiff seeks
             Plaintiff seeks monetary
                             monetary relief
                                      relief in
                                             in an amount exceeding $1,000,000.00.
                                                   amount exceeding $1,000,000.00. Such
                                                                                   Such damages
                                                                                        damages

    soug.ht
    sought are within the jurisdictional
                          jurisdictional limits
                                         limits of the court.
                                                       court. Plaintiff
                                                              Plaintiff contends
                                                                        contends that
                                                                                 that the
                                                                                       the determination
                                                                                           determination

    of damages is within the sole discretion of the Judge and Jury, but makes stipulation as required

    by TEx.R.Civ.P.
       TEx.R.Crv.P. § 47.




    Kingwood Village
               Village v. Nationwide,
                          Idatfomvade,et.
                                       et.al.
                                           al.    Page 2
    Plaintiffs Original Petition
    PlaintifPs
   Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 5 of 24




   9.      The court has jurisdiction over
                                      over Defendant Nationwide because this Defendant engages in

   the business of insurance
   the business    insurance in Texas, and because
                                Texas, and         Plaintiff's causes
                                           because Plaintiff's causes of
                                                                      of action
                                                                         action arise
                                                                                arise out
                                                                                      out of this

   Defendant's business activities
                        activities in Texas.

  10.                     jurisdiction over Defendant Rico because
           The court has jurisdiction                      because this Defendant engages in the
                                                                        Defendant engages

   business of
   business of insurance
               insurance in
                          in Texas, and because
                             Texas, and         Plaintiff scauses
                                        because Plaintiff's causesof
                                                                   of action
                                                                      action arise
                                                                             arise out
                                                                                   out of this
                                                                                          this

  Defendant's business
              business activities
                       activities in Texas.

  11.      The court has jurisdiction over
                                      over Defendant
                                           Defendant Handy because this Defeiidant
                                                                        Defendant engages in tlle
                                                                                             the

  busiiiessof
  business of insurance
              insurance in
                         in Texas,
                            Texas, and
                                   and because
                                       because Plaintiff's
                                               Plaintiff'scauses
                                                           causesof
                                                                  of action
                                                                     action arise
                                                                            arise out
                                                                                  out of this
                                                                                         this

  Defendant's business activities in Texas.
  Def.endant's

  12.      The court has jurisdiction
                         jurisdiction over Defendant Hartford because this Defendant engages in the

  business
  business of
           of insurance
              insurance in
                         in Texas, and because
                            Texas, and         Plaintiff'scauses
                                       because Plaintiff's causesof
                                                                  of action
                                                                     action arise
                                                                            arise out
                                                                                  out of this
                                                                                         this

  Defendant's business
              business activities
                       activities in
                                  in Texas.

                                                     IV.
                                                    VENUE

  13.                       in Han-is
           Venue is proper in  Harris County, Texas, because
                                      County, Texas, because the
                                                              the insured
                                                                  insured property
                                                                          property giving
                                                                                   giving rise to this

  cause of action is situated in Harris County, Texas. TEX.CIv.PRAC.RE1v1.CODr
                                                       TEX.CIV.PRAC.REm.CODE §15.032.

                                               V.
                                NOTICE AND CONDITIONS PRECEDENT

 14.— Pursuantio_TEXINS.
—14.--Eursuantto TEX.IN_ S.. CODE_§_542A.003(d)_presuit  notice is
                              CODE § 542A.003(d) presuit notice is impracticable and therefore

  not required because Plaintiff
                       Plaintiff has a reasonable basis to believe there is insufficient time to give

  presuit notice before the limitations period will expire.

  15.      All other conditions precedent
                                precedent necessary
                                          necessary to maintain this
                                                                this action
                                                                     action and
                                                                            and the Claim under the

  Policy have
  Policy have been performed, occurred,
              been perfonned, occurred, or have been waived by Defendants;
                                                               Defendants; or Defendants are

  otherwise
  othenvise estopped from raising same due to Defendants' prior breach of the insurance contract.



  Kingwood Village v.  v. Nationwide,
                          Nationtivide,et.
                                        et.al.
                                            al.   Page 3
  Plaintiff
  Plaintiff'ss Original Petition
     ~   Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 6 of 24
.,




                                                           VI.
                                                         FACTS
         16.
         16.     Plaintiff is the owner
                 Plaintiff is     owner of
                                        ofmultiple
                                           multiple buildings
                                                     buildings located    2803 Kings
                                                               located at 2803 Kings Crossing Drive,
                                                                                     Crossing Drive,

                                                                                  and 2811 Kings
         Kingwood, Texas 77345, 2815 Kings Crossing Drive, Kingwood, Texas 77345, and

         Crossing Drive, Kingwood,
         Crossing Drive, Kingwood, Texas
                                   Texas 77345 (the"Property").
                                         77345(the  "Property"). The Property
                                                                     Property is being
                                                                                 being used
                                                                                       used as non-

         profit housing for senior
                            senior citizens
                                   citizens aged 55 years and older.

         17.
         17.     The Property was insured
                                   insured by
                                           by insurance
                                               insurance policy number     CPPK 3017696305,
                                                                number ACP CPPK 3017696305, issued

         by Defendant
            Defendant Nationwide
                      Nationwide (the
                                  (the"Policy").  Plaintiff is
                                       "Policy"). Plaintiff                 the Policy
                                                            is the owner of the                named
                                                                                Policy and the named

         insured on the Policy.

         18.
         18.     On or about
                       about August
                             August 29, 2017,
                                        2017, or another
                                                 another time when the Policy was in effect, a severe
                                                         time when

         wind and hurricane storm caused substantial damage
                                  caused substantial damage to the Property and constituted
                                                                                constituted a covered

         loss under
              vnder the Policy. After
                                Afterbecoming
                                      becomingaware
                                               aware of
                                                     ofthe
                                                        thedamages
                                                            damagesto  their Property as a result of the
                                                                    tothe.ir

         storm, Plaintiff made
         starm, Plaintiff made aa claim
                                  claim (claim
                                        (claim no.                                      Defendaiits for
                                               no. 025515-GG) and demand for payment on Defendants

         damages                           damages covered
         damages to the Property and other damages covered by
                                                           by the
                                                              the terms
                                                                  terms of the Policy (the "Property

         Claim"). Plaintiff
         Claim"). Plaintiff also
                            also made
                                 made a claim
                                        claim (claim
                                               (claim no.  025515-GF) and
                                                      no. 025515-GF)  and demand
                                                                          demand for payment
                                                                                     payment on

         Defendants for damages to the Property's
         Defendants                    Property's equipment whicli was also insured
                                                  equipment which           insured under
                                                                                    under the Policy

         (the "Equipment Claim")
                         Claim") (collectively
                                 (collectively referred to as the "Claims").
                                                                  "Claims").

         19.
         19.     After Plaintiff made the Claim,
                                          Claim, Defendants failed to
                                                 Defendants failed to comply with the Policy,
                                                                      comply with     Policy, the Texas

                                                  PlaintifPs claim. Further, Defendants have refused to
         Insurance Code and Texas law in handling Plaintiff's

                          due and owing under the Policy for the Claims.
                 a2nounts due
         pay all amounts

         20.
         20.     Defendant Nationwide assigned i.nadequate
                           Nationwide assigned  inadequate and
                                                           and biased adjusters to investigate and
                                                               biased adjusters                and handle

         Plaintiffs
         Plaintiff's Claim.




                     Vfllage v.v.Nationwide,
         Kingwood Village                    et,at.
                                 Natiomvide,et,  al.   Page 4
         PlaintifP's Original
         Plaintiff's Original Petition
    Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 7 of 24




   21.      Nationwide's adjuster,
            Nationwide's adjuster, Greta
                                   Greta Michael,
                                         Michael, was assigned to Plaintiff's
                                                  was assigned    Plaintiff's Property
                                                                               Property Claim.
                                                                                        Claim.

   Nationwide's adjuster made
   Nationwide's adjuster made numerous            the 'rnvestigation
                                       errors in the
                              numerous errors                             Plaintiff's Claim.
                                                        investigation of Plaintiff's  Claim.

   Nationwide's adjuster misstated
   Natiomvide's adjuster misstated the
                                   the date
                                       date the Property Claim
                                            the Property Claim was first reported to Nationwide.

   22.      Nationwide's adjuster
                         adjuster also
                                  also misrepresented                                 Plaintiff for
                                       misrepresented the type of damages reported by Plaintiff

                                            claim for wind
   the Property Claim. Plaintiff reported a clairn                                  the Property,
                                                      wind and hurricane damages to the Property,

   yet Nationwide's adjuster
                    adjuster intentionally                            unilaterally report and adjust
                              intentionally ignored this and chose to unilaterally

  the Property Claim for flood damages only.

   23.      Nationwide's adjuster knew
            Nationwide's adjuster knew or
                                       or should
                                          should have known that flood damage was excluded under
                                                 have known

   the Policy.
   the Policy. Nationwide's  adjuster :took
               Nationwide's adjuster   took a pre-determined
                                               pre-determined approach
                                                              approach in      investigation of
                                                                       in the investigation

   Plaintiff's Claim and
   Plaintiff's Claim andintentionally
                         intentionally ignored
                                        ignored the
                                                 the wind
                                                     wind damages
                                                          damages in an effort to avoid payment under

   the Policy.

   24.
   24.      Nationwide's  adjuster performed
            Natioriwide's adj►.ister perforined an  inadequate inspection
                                                an .inadequate  inspectionofof the Property and
                                                                               the Property  and

   overloOked the
   overlooked the areas
                  areas of
                        of wind
                           wind damages       were reported for the Property Claim: Nationwide's
                                damages which were                                  Natioriwide's

   adjuster grossly undervalued
   adjuster grossly undervalued the damages and
                                the damages and. relied on Policy
                                                  reliedon Policy exclusions
                                                                  exclusionsin      denial of
                                                                             in the deriial

   Plain.tiffls Claim.
   Plaintiffs   Claim. Nationwide's                     determined that the damages at the Property
                       Nationwide's adjuster wrongfully determined

        due to
   were due to #lood and rising
               flood and.        water, and
                          rising water, and thus not covered under the Policy.
                                                                       Policv.

   25.      Nationwide's adjuster
                         adjuster also inspected
                                       inspected only a portion
                                                        portion of the
                                                                   the buildiiigs
                                                                       buildings and structures
                                                                                     structures that

        reported by Plaintiff
   were reported    Plaintiff for
                              for the
                                   the Property
                                       Property CIaim.
                                                Claim. Numerous structures and
                                                       Numerous structures     buildings on
                                                                           and buildings on the

                    completely omitted from the evaluation
     Property were completely                        evaluation and investigatioii
                                                                       investigation of Plaintiff's   Property
                                                                                          Plaintiff's Property
..... ..... .. . ..                ...... ... ... . .. ..      .. .. .             .......     .. .. ....._._...
     Claim, such as the Property's
                        Property'sguardhouse,
                                   guardhouse, carports,    fence, and garages. Nationwide has failed to
                                                  carports, fence,

   perform a proper
   perform   proper investigation
                     investigation of the omitted
                                          omitted buildings
                                                  buildings and structures at the Property.
                                                            and structures        Property. These
                                                                                            These

                 structures sustained
   buildings and sti-uctures sustained substantial
                                       substantial damage
                                                   damage from
                                                          from the
                                                                the wind
                                                                    wind and
                                                                         and hurricane storm and all

   resulted in covered losses under the Policy.



   Kingwood    Village v.v.Nationwide,
   King►vood Y111age        Nationwide, et.
                                        et, al.   Page 5
   Plaintiff's Original Petition
   PlaintifPs Original
Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 8 of 24




26.     Nationwide failed to
                          to properly
                             properly and thoroughly investigate the
                                          thoroughly investigate the full
                                                                     full extent of damages
                                                                                    damages for

    Property Claim. Nationwide
the Propei-ty       Nationwide failed
                               failed to
                                      to meet
                                         meet their
                                              their duty    good faith
                                                    duty of good faith and      dealing in the
                                                                       and fair dealing

adjustment
adjustment of             Claims. Nationwide
           of Plaintiff's Claims. Nationwide failed
                                             failed to investigate the
                                                    to investigate the full extent of coverage
                                                                            extent of coverage

under                 the reported
under the Policy for the   reported Claims.
                                    Claims. Nationwide                     excluded under the
                                            Nationwide knew that flood was excluded

Policy
Policy and intentionally relied
       and intentionally relied on this single
                                on this single cause
                                               cause of
                                                     of damage
                                                         damage in
                                                                 in their
                                                                     their investigation
                                                                            investigation and
                                                                                          and

overlooked all the other covered losses
                                 losses under the Policy in an effort to deny Plaintiff's Claims.
                                                                              PlaintifPs Clairns.

27.     Defendant
        Defendant Nationwide
                  Nationwide then
                              then assigned DefendantRico
                                   assigned Defendant Rico as
                                                            as the adjuster on
                                                               the adjuster     Plaintiff'ss
                                                                            on Plaintiff

Property
Property Claim.
         Claim. Defendant      performed an inadequate
                Defendant Rico perforined    inadequate investigation
                                                        investigation of Plaintiff
                                                                         Plaintiff'ss Claim.
                                                                                      Claim.

                             continued to rely on prior misrepresentations that the damages were
Specifically, Defendant Rico continued

not due to wind damage
                damage from
                        from the
                              the said
                                   said storm.
                                        storm. Defendant
                                               Defendant Rico continued to adjust
                                                                           adjust the
                                                                                  the Property
                                                                                      Property

Claim
Claim based on these
      based on  these misrepresentations
                      misrepresentations which
                                         which ultimately
                                               ultimatelyled
                                                          ledto
                                                              to the wrongful denial
                                                                 the wrongful denial of

Plaintiff's Property Claim.

28.     Further, Defendant Rico intentionally
                                intentionally omitted
                                              omitted numerous
                                                      numerous areas
                                                               areas of the Property that were

covered
covered under
        under the Policy. Defendant Rico only investigated
                                              investigated aa portion
                                                              portion of the Property based on

his misrepresentations that
his rnisrepresentations that the
                              the omitted
                                  omitted portions
                                          portions of
                                                   of the
                                                      the Property
                                                          Property were     covered under
                                                                   were not covered under the

Policy. Defendant Rico continued to improperly
                                    improperly adjust
                                               adjust Plaintiff's
                                                      Plaintiff's Property Claim.

29.     Defendant Rico and Defendant
        Defendant          Defendant Nationwide's adjuster Greta Michael later
                                                                         later performed
                                                                               performed an

improper reinspection
improper reinspection of tlie
                         the Property.
                              Property. This inspection
                                             inspection was performed with aa pre-determined
                                                            performed with                                _

approach
approach aimed
         aimed at         the Claim
               at denying the Claim and
                                    and undervaluing
                                        undervaluing the dainages.
                                                         damages. The inspection
                                                                      inspection failed
                                                                                 failed to

include the full extent of
                        of covered
                           covered losses.
                                    losses. .Defendants
                                             Defendants again
                                                        again failed
                                                              failed to
                                                                      to include
                                                                         inelude the full
                                                                                     full extent of the

covered
covered Property
        Property and intentionally omitted
                                   omitted the
                                           the covered
                                               covered losses
                                                       losses in their valuation of the Property

Claim.
Claim. As a result
             result of
                    ofthese
                       theseintentional
                             intentional misrepresentations,
                                         misrepresentations, the subsequent
                                                                 subsequent estimate
                                                                            estimate predictably
                                                                                     predictably

fell below the Policy deductible and Defendants denied the Claim.



Kingwood    Village v.».Nationwide,
Kfngwood Y'illage       Nationwide, et. al.   Page 6
Plaintiff's Original Petition
 Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 9 of 24




30.                                                                      entire handling
         The wind-caused damages were obvious to Defendants during their entire handling of the

Claim yet were
Claim           intentionally omitted
          were intentionally            and undervalued
                               omitted and   undervalued in   theirinvestigation.
                                                          in their                  Defendants
                                                                     investigation. Defendants

                          terms and
misrepresented the Policy tenns and the  damages as
                                     the damages       basis for the Claim denial.
                                                 as aa basis

31.      Defendant Nationwide ultimately
         Defendant Nationwide            closedPlaintiff's
                              ultimatelyclosed              PropertyClaim
                                                Plaintiff'sProperty        based on
                                                                     Claimbased  on the

misrepresentation that
misrepresentation tliat no wind-caused damages
                        no wind-caused         were reported
                                       damages were          as part
                                                    reportedas  part of
                                                                     of the Claim, despite the
                                                                        the Claim,

obvious wind-caused                 constant communication
        wind-eaused damages and the constant               between Plaintiff
                                             communication between           and Plaintiff's
                                                                   Plaintiffand  Plaintiff's

representatives  regardingthe
representatives regarding  the wind
                               wind damages pursuant to
                                    damages pursuant      the Property
                                                      to the                   Defendant
                                                                        Claim. Defendant
                                                               Property Claim.

                      perform proper investigations after
Nationwide refused to perform                       after the
                                                          the closing Plaintiff's Property Claim
                                                              closing Plaintiffs

        futther information about the Property Claim.
despite further

32.      Plaintiff
         Plaintiff was forced
                       forced to retain
                                 retain a Public Adjusting firm
                                          Public Adjusting firm in          maintain their rights
                                                                in order to maintain

under the Policy and tnlder
under                under the applicable
                               applicable laws         jurisdiction. Plaintiffs
                                          laws of this jurisdiction. Plaintiff's Public Adjusters

pei-formed an
performed  an investigation     the Claim
               investigation of the Claim and
                                          and identified          areas of
                                              identified numerous areas of wind and storm-caused
                                                                           wind and storm-caused

damages to
damages to numerous
           numerous areas of  the Property,
                          of the   Property, particularly     areas which
                                             particularly the areas       were intentionally
                                                                    which were  intentionally

omitted by Defendants.

33.      Plaintiff's Public
         Plaintiffs                   provided Defendants
                            Adjusters provided
                     Public Adjusters                     withaa copy
                                               Defendantswith    copy of
                                                                      of their estimate and
                                                                         their estimate

valuation of the
             the covered
                 covered losses.  Despite receiving
                          losses. Despite                      information about
                                          receiving additional information about the Claims and

being put oii
          on notice of          extent of
                    of the full ex.tent of covered
                                           covered losses,  Defendants continued
                                                    losses, Defendants continued to  improperly deny
                                                                                  to improperly

Plaintiff's
Plaintiffs Claims
            Claims based
                   based on
                         on prior  misrepresentations about
                             prior misrepresentations           covered losses
                                                      about the covered            the Poli
                                                                        losses and the Policy

terms.

 34.     Defendant Nationwide then
         Defendant Nationwide      assigned Defendant
                              then assigned Defendant Handy
                                                      Handy to Plaintiffss Property
                                                            to Plaintiff            Claim.
                                                                           Property Claim.

Defendant Handy
Defendant Handy continued  to rely
                continiiedto       on prior
                              rely on       misrepresentations about
                                      prior misrepresentations  aboutthe  Policy and
                                                                      the Policy and the

damages. Specifically, Defendant
damages. Specifically,           Handy continue
                       Defendant Handy continue to misrepresent the
                                                to misrepresent the covered   Property,
                                                                     covered Property,

                                                                      Handy continued
                                                  Property. Defendant Handy
specifically the equipment and the chiller on the Property.
specifically                                                                continued to omit



Kingwood ijillage
             Village v. Nationwide, et. al.   Page 7
Plaintiff's Original Petition
Plaintiff s Original  Petition
Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 10 of 24




numerous areas of
               of the covered
                      covered losses
                               losses and failed to properly                          portions of
                                                    properly apply the proper covered poi-tions

the Property pursuant to the Policy to Plaintiffs
                                       Plaintiff s Claims.

35.       Defendants continued
          Defendants continued to
                               to deny
                                  deny Plaintiff's Claim
                                                   Claim on the same basis that no wind-caused
                                                                                no wind-caused

damages were reported under
damages                         Claim. Defendants continued
                      under the Claim.            continued to intentionally ignore
                                                            to intentionally ignore not only

the actual
    actual damages
           damages on the Property but also
                          Property but      continued to
                                       also continued  to ignore
                                                          ignore the  details of
                                                                  the details of the Claim as
                                                                                 the Claim

reported by Plaintiff and
reported              and Plaintiff's  representatives. Defendants
                          Plaintiff's representatives.  Defendants continued
                                                                   continued to improperly adjust

the Claim only w.ith
               with regards to excluded perils under the Policy with
                               excluded perils                        full knowledge
                                                                witli full           that a proper
                                                                           knowledge that

Claim for covered losses                                              from their
                         was made by Plaintiff and which was apparent from
                  losses was                                               their investigation.

36.                  continued to
          Defendants contintied    undervalue the
                                to undervalue  the Claims
                                                   Claims and
                                                          and improperly
                                                              improperly apply
                                                                         apply the Policy terms
                                                                               the Policy

and covered Property to Plaintiff's Claims.

37.       Defendants were aware of
                                of these improper valuations yet continued
                                                                 continued to
                                                                           to rely on them
                                                                                      them in the

handling
handling of Plaintiff's Claim.
                        Claim. Defendants
                               Defendants improperly
                                          improperly denied
                                                     denied Plaintiff's
                                                            Plaintiff's Claim
                                                                        Claim based
                                                                              based on
                                                                                    on these

improper
irnproper valuations and estimates.

38.       Defendants continued
          Defendants continued to
                                to rely
                                   rely on inconsistent reports
                                        on inconsistent reports by
                                                                by their
                                                                   their adjusters
                                                                         adjusters in     Claim
                                                                                   in the Claim

denial. Defendants misrepresented the damages to Plaintiff through these
                                                                   these reports and estimates.

39.                  refused to
          Defendants refused to pay
                                pay the
                                    the fitll
                                        full proceeds owed under the Policy, although due demand

was made for proceeds
was made     proceeds to be
                         be paid
                             paid in
                                   in an
                                       anamount
                                          amountsufficient
                                                 sufficient to
                                                             to cover
                                                                 cover the
                                                                        the damaged
                                                                             damaged property.
                                                                                      property.

Defendants'conduct constitutes
Defendants'         constitutes aa breach
                                    breach ofofthe
                                                 theinsurance
                                                      insurancecontract
                                                                 contractbetrveen
                                                                          between Defendant
                                                                                   Defendant

Association and Plaintiff.

40.       Plaintiffs
          Plai.ntiff s Policy
                       Policy includes
                              includes coverage
                                       coverage for equipment brealcdown
                                                for equipment breakdown which
                                                                         which is reinsured by
                                                                               is reinsured

Defendant Hartford
Defendant Hartford Steam
                   Steam Boiler
                         Boiler Inspection
                                 Inspection and
                                            and Insurance
                                                 Insurance Company,
                                                           Company. Defendant
                                                                    Defendant Hartford
                                                                              Hartford

investigated
investigated Plaintiff's Equipment Claim.
             Plaintiff s Equipment Claim. Defendants
                                          Defendants continued
                                                     continued to misrepresent the covered
                                                               to misrepresent     covered

losses.



Kingwood Village
Kingwood     Village v. Nationmjide,
                        Nationwide, et. al.   Page 8
Plaintiffs
Plaintiff's Uriginal
            Original Petition
Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 11 of 24




 41.                                                                        were reported for
        Defendant Nationwide continued to misrepresent that no wind damages were

the Equipment, specifically
               specifically the
                            the chillers.

42.     Defendant Hartford
        Defendant          performed an
                  Hartford performed    improper and
                                     an improper     inadequate investigation
                                                 and inadequate investigation of Plaintiffs
                                                                              of Plaintiff's

Equipment Claim, wlhich
                 which led
                        led to
                            to the
                                the wrongful
                                    wrongful denial
                                             denial of Plaintiff's Equipment Claim. Specifically,
                                                    of Plaintiffs

Hartford
Hartford relied     improper Policy
         relied on improper  Policy exclusions which excluded
                                    exclusions which excluded flood
                                                              flood damage,
                                                                    damage, when
                                                                            when itit was
                                                                                      was

           Defendant Hartford
obvious to Defendant Hartford that                                           tinder the Policy.
                                                    caused by a covered loss under
                              that the damages were eaused

43.     Defendant Hartford initially
        Defendant Hartford           investigated the
                           initially investigated     Equipment Claim
                                                  the Equipment Claim and   wrongfully
                                                                       and wrongfully

determined
determined the damages related
           the damages related to the Equiprnent
                                      Equipment Claim   were not
                                                 Clairn were     covered under
                                                             not covered           Policy.
                                                                         under the Policy.

Defendant
Defendant Hartford
          Hartford refused    perform a proper re-investigation
                   refused to perform          re-investigation of the Equipment Claim and

continued
continued to improperly
             improperly deny Plaintiffs Equipment Claim
                             Plaintiffs Equipment                   payment as owed under
                                                  Claim and refused payment

the Policy.

44.     Plaintiffs Equipment Claim
        Plaintiffs Equipment Claim was
                                   was caused
                                       caused by
                                              by a covered
                                                   covered loss
                                                           loss under
                                                                under the
                                                                      the Policy
                                                                          Policy with
                                                                                 with

Defendant
Defendant Hartford
          Hartford and
                   and Defendant             specificallyasasaa result
                                 Nationwide,specifically
                       Defendant Nationwide,                     result of
                                                                        of an accident.
                                                                              accident. The
                                                                                        The

                    evident during
covered losses were evident during the
                                    the inspection,
                                         inspection, yet
                                                     yet Defendants
                                                         Defendants intentionally
                                                                     intentionally misrepresented
                                                                                   misrepresented

the cause of loss to the Equipment in
                                   in the denial of Plaintiffls
                                                    Plaintiffs Equipment Claim.

45.     Defendants misrepresented
                   misrepresented to
                                  to Plaintiff
                                     Plaintiff that
                                                that the
                                                     the damage
                                                         damage to
                                                                to the Property
                                                                       Property was not covered

under
under the Policy,
          Policy, even
                  even though
                        though the
                               the damage
                                   damage was covered
                                              covered by the
                                                         the Policy.
                                                             Policy. Defendants
                                                                     Defendants failed
                                                                                failed to

conduct any investigation
            investigation or provide
                             provide any estimates
                                         estimates to Plaintiff,
                                                      Plaintiff, and
                                                                 and misrepresented
                                                                     misrepresented to Plaintiff
                                                                                       Plaintiff

about the coverage
about the coverage of the
                       the Policy.
                            Policy. Thus,
                                    Thus, their
                                          their denial
                                                denial to
                                                       to fully
                                                           fully compensate
                                                                  compensate Plaintiff was a
                                                                             Plaintiff was

misrepresentation
misrepresentation of the
                      the Policy.
                           Policy.Defendants'
                                  Defendants'conduct
                                              conductconstitutes
                                                      constitutesa aviolation
                                                                      violationofof
                                                                                  TEx.INS.CODE
                                                                                    TEx.INs.CODE

§541.060(a)(1).

46.     Defendants
        Defendants failed
                   failed to attempt in
                          to attempt in good
                                        good faith to effectuate
                                                      effectuate a prompt,
                                                                   prompt, fair, and
                                                                                 and equitable
                                                                                      equitable

settlement
settlernent of Plaintiff's Claim,
            of Plaintiffs  Claim, when
                                  when Defendants'
                                       Defendants' liability
                                                    liability was
                                                              was reasonably
                                                                   reasonably clear.
                                                                              clear. Specifically,
                                                                                     Specifically,



Kingwood irillage
            Village v. Nationwide,
                       Natiomvide, et. al.   Page 9
Plaintiffss Original Petition
Plaintiff
Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 12 of 24




Defendants adjusted
Defendants adjusted the  entire Claim
                     the entire Claim with
                                      with an
                                           an outcome-oriented
                                               outcome-oriented approach aiid failed
                                                                approach and  failed to

commence investigation
commence investigation of
                       of the Claim.
                              Claim. This resulted in Defendants' delayed completion
                                     This resulted                        completion of the

investigation of
investigation of the        Defendants failed
                 the Claim. Defendants failed to use any qualified                inspectors to
                                                         qualified adjusters and inspectors

conduct investigations
conduct investigationsof
                       of the Property. Defendants'
                          the Property.             conduct constitutes
                                        Defendants' conduct                violation of
                                                            constitutes aa violation

TEx.INs.CoDE §541.060(a)(2)(a).

47.     Defendants
        Defendants failed
                   failed to explain to
                          to explain to Plaintiff     reasons for
                                                  the reasons
                                        Plaintiff the                   offer of
                                                              for their offer of an   inadequate
                                                                                  an inadequate

settlement. Specifically,
            Specifically,Defendants
                          Defendantsfailed
                                     failed to
                                             to offer
                                                offer Plaintiff          compensation, without any
                                                      Plaintiff adequate compensation,

explanation
explanationwhy
            why full  payment was
                 full payment was not being made.
                                  not being made. Furthermore,  Defendants did
                                                   Furthermore, Defendants     not
                                                                           did not

communicate
coinmunicate that any future settlements or payments would be forthcoming to pay for the entire

loss covered under
loss covered           Policy, nor
             under the Policy, nor did
                                   did Defendants
                                       Defendants provide
                                                  provide any explanation
                                                              explanation for
                                                                          for the
                                                                              the failure
                                                                                  failure to

adequately
adequately settle
           settle Plaintiff's        Defendants' conduct
                  Plaintiff's claim. Defendants'         constitutes a violation of TEx.INs.CoDE
                                                 conduct constitutes

§541.060(a)(3).

48.     Defendants
        Defendants failed
                   failed to affirm or deny
                          to affirm    deny coverage
                                            coverage of Plaintiff's claim
                                                                    claim within
                                                                          within aa reasonable
                                                                                     reasonable

time. Specifically,
time.  Specifically, Plaintiff
                      Plaintiff did
                                 did not
                                      notreceive
                                          receive timely
                                                    timely indication
                                                            indication of
                                                                       of acceptance
                                                                           acceptance or
                                                                                      or rejection,
                                                                                          rejection,

regarding the full and entire claims, in writing from
                                                 from Defendant. Defendants continued to rely on
                                                      Defendant. Defendants

                            inadequate explanation and refused
misrepresentations in their inadequate                 refused to adjust or
                                                                         or fully
                                                                            fully accourit
                                                                                  account for the

additional documents presented•
                     presented. to
                                 to them
                                     them evidencing
                                          evidencing Storm
                                                     Storm damage
                                                           damage to the Propei-ty.
                                                                         Property. Defendants'

conduct constitutes
        constitutes aa violation
                       violationof'IEx.1Ns.CODE  §541.060(a)(4).
                                 of TEx.1Ns.CoDE §541.060(a)(4).

49.     Defendants refused
        Defendants refused to fully compensate
                           to ftilly compensate Plaintiff
                                                Piaintiff for
                                                          for the
                                                              the Claim without
                                                                        without conducting
                                                                                conducting a

reasonable investigation of the Claim. Rather,
reasonable                             Rather, Defendants
                                               Defendants performed
                                                          performed an unreasonable
                                                                       unreasonable outcome-

oriented investigation
oriented investigation of Plaintiff's claim,
                                      claim, which resulted
                                                   resulted in
                                                            in aa biased,
                                                                   biased,unfair
                                                                           unfairand
                                                                                  andi.nequitable
                                                                                       inequitable

evaluation of
evaluation of Plaintiff's Claim.
                          Claim. Further,
                                  Further,Defendants
                                          Defendants refused
                                                      refused to
                                                              to further
                                                                  further investigate
                                                                           investigate the Claim
                                                                                           Claim

                             multiple additional
despite being presented with multiple additional reports
                                                 reports and
                                                         and estimates exhibiting
                                                                       exhibiting the full extent



Kingwood    Villagev.v.Natioi7tivide,
Kingwood Village       Nationwide, et. al.   Page 10
Plaintiffs Original Petition
Plaintiff's
    Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 13 of 24
~




    of damages
       damages at the
                   the Property.
                        Property. Defendants
                                  Defendants ignored  these reports
                                             ignored these  reports and
                                                                    and continued  to rely
                                                                        continued to  rely on
                                                                                           on

    misrepresentations about
    misrepresentations about the
                             the date
                                 date of the Storm and subsequent
                                                       subsequent Storm and covered perils under

    the Policy.
        Policy. Defendants'
                Defendants'conduct
                            conductconstitutes
                                    constitutesa aviolation
                                                   violationofofTEx.INS.CODE  §541.060(a)(7).
                                                                 TEx.INS.00DE §541.060(a)(7).

     50.
     50.     Defendants failed
             Defendants failed to meet its
                                       its obligations
                                           obligations under the Texas Insurance Code regarding
                                                                                      regarding the

    timely acknowledgement of Plaintiffs
                              Plaintiffls claim, beginning an investigation
                                                 beginning an investigation of
                                                                            of Plaintiffs
                                                                               Plaintiff's claim and

    requesting
    requesting all information reasoiiably
               all information             necessarytoto investigate
                               reasonably necessary      investigate Plaintiffs
                                                                     Plaintiff's claim
                                                                                 claim within
                                                                                       within the

    statutorily
    statutorily mandated
                mandatedtime
                         timeof
                             of receiving
                                receiving notice
                                          noticeof
                                                 of Plaintiffs
                                                    Plaintiff's claim.
                                                                claim. Defendants'
                                                                        Defendants' conduct
                                                                                     conduct

    constitutes
    constitutes aa violation
                   violationofofTEx.INS.CODE  §542.055.
                                 TEx.INS.CODE §542.055.

     51.     Defendants failed to accept or deny Plaintiff's fiill
                                                             full and entire Claim within the statutorily

    mandated time
    mandated  time of receiving
                      receiving all necessary
                                    necessary information.
                                              information. Defendants'
                                                           Defendants' conduct
                                                                        conduct constitutes
                                                                                constitutes a

    violation
    violationof
              ofTEx.INS.CODE
                 TEX.INS.CODE
                            . §542.056.
                              §542.056.

     52.
     52.     Defendants failed
             Defendants failed to meet its
                               to meet  its obligations
                                             obligations under
                                                         under the Texas
                                                                   Texas Insurance
                                                                          Insurance Code
                                                                                    Code regarding
                                                                                          regarding

    payinent
    payrrient of
              of claims
                 claims without
                        without delay.
                                delay. Specifically,
                                        SpecifiCally, Defendants have delayed
                                                      Defendants have delayed full
                                                                              full payinent
                                                                                   payment of

    Plaintiff's claim longer
    Plaintiff's claim  longerthan
                              thanaliowed
                                   allowedand,
                                           and,to
                                                todate,
                                                   date,PlaintifP
                                                         Plaintiff has not
                                                                       not yet:
                                                                           yet: received full payment for

    Plaintiff's
    Plaintiff s claim.
                claim. The Property'S covered
                       The Property's covered damages under the Policy
                                              damages under     Policy were
                                                                       were made
                                                                            made kno.wn
                                                                                  known to

    Defendants at the outset of
                             of the
                                the Claim
                                    Claim investigation,
                                          investigation, yet Defendants refused to comply with their

    obligations
    obligations and
                and make payments owed
                    make payments      under the Policy.
                                  owed under     Policy. Defendants'
                                                         Defendants' conduct
                                                                     conduct constitutes
                                                                             constitutes a

    vioiation
    violation of
              of TEx..INS.COpE
                 TEx.INs.CoDE §541.058.
                               4541.058.

     53.
     53.     From
             From and            time Plaintiff's
                  and after the time  Plaintiff's claim
                                                  claim was presented
                                                            presented to Defendants, the liability
                                                                         Defendants, the liability of

    Defendants to
    Defendants to pay
                  pay the full
                          full claiins
                               claims in
                                       in accordance
                                          accordance with the terms
                                                              terms of
                                                                    of the
                                                                        the Policy
                                                                             Policy was
                                                                                    was reasoriably
                                                                                         reasonably

    clear. However,
    clear. However, Defendants
                    Defendants liave
                                have refused
                                     refused to pay Plaintiff
                                                    Plaintiff in full, despite there being no basis

    whatsoever on
    whatsoever on which
                  which a reasonable
                          reasonable insurance cotnpanywould
                                     insurance company wouldhave
                                                             have relied
                                                                   relied on
                                                                          on to
                                                                             to deny
                                                                                deny the
                                                                                     the full




    Kingwood    Village v.v.Nationwide,
    Ki»gwood Yrllcage                       al.
                            Naifonwide, et. aL    Page l111
    Plaintiffls Original Petition
    Plaintiff's
    Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 14 of 24
~




    payment. Defendants'
    payment. Defendants'conduct
                         conductconstitutes
                                 constitutes aa breach
                                                breach of
                                                       of the
                                                           the comtnon
                                                               common law duty of good faith and

    fair dealing.

     54.                           and/or recklessly made false representations,
              Defendants knowingly and/or                       representations, as described above,

    as to material facts
                   facts and/or
                         and/or knowingly
                                knowingly concealed
                                          concealed material information from Plaintiff.

     55.      Because of Defendants' wrongful
                                     wrongful acts and omissions,
                                                       omissions, Plaintiff was forced
                                                                  Plaintiff was forced to retain the

    professional services of
                          of the
                             the law
                                 law finn
                                     firm who
                                          who is
                                               is representing
                                                  representing Plaintiff
                                                               Plaintiff with respect to these causes of

    action.

                                          VII.
                    CAUSES OF
                           OF ACTION
                              ACTION AGAINST DEFENDANT NATIONWIDE

    56.       Defendant Nationwide is liable to Plaintiff for intentional breach of
                                                              intentional breach of contract,
                                                                                    contract, as
                                                                                              as well
                                                                                                 well as

    intentional
    intentional violations
                violations of the Texas
                                  Texas Instirance
                                        Insurance Code  and intentional
                                                   Code and             breach of the common
                                                            intentional breach        common law

    duty of good faith and fair dealing.

    57.       Plaintiff reincorporates and
              Plaintiff reincorporates  and realleges
                                             reallegeseach
                                                       each and
                                                            and eveiy
                                                                every allegation
                                                                      allegation in
                                                                                 in the
                                                                                     the preceding
                                                                                          preceding

    paragraphs as if fully set forth herein.

              A.     Breach of Contract.

    58.       The Policy isis aavalid,
                                 valid,binding
                                        binding artd
                                                 and enforceable
                                                     enforceable contract
                                                                 contract between
                                                                          between Plaintiff and Defendant

    Nationwide. Defendantbreached
    Nationwide. Defendant breached the
                                    thecotltract
                                        contract by
                                                 byrefusing
                                                    refusing to
                                                              topei-form
                                                                 perform its obligations under the

    terms of the Policy
                 Policy and.
                        and pursuant
                             pursuant to
                                      to Texas
                                         Texas law.
                                               law. .Defendant's
                                                     Defendant's breach proximately caused Plaintiff

    injuries and damages. All
    injuries              Allconditions
                              conditions precedent
                                         precedent required
                                                   required under
                                                            under the Policy
                                                                      Policy have been performed,           -

    excused, waived or otherwise
    excused,           otherwise satisfied
                                 satisfied by Plaintiff,
                                              Plaintiff, or
                                                         or Defendant
                                                            Defendant is
                                                                       is estopped
                                                                           estopped .from
                                                                                     from raising the

    issue due to Defendant's
                 Defendant's prior
                             prior breach
                                   breach of
                                          of the insurance contract.

              B.     Noncompliance With
                                   With Texas
                                        Texas Insurance
                                               Insurance Code: Unfair Settlement Practices.




    Kingwood    Village v.
    Kingwood Vfllage    v. Nalionwrde,
                           Nationwide, et. al.   Page 12
    Plaintiff's Original Petition
    Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 15 of 24
r




    59.
    59.      The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

     pursuant to TEX.
                 TEx. INS.
                       INs.CoDE.§541.060(a).
                           CoDE.§541.060(a). All
                                             AlI violations
                                                 violations under
                                                            underthis
                                                                  this article
                                                                       article are
                                                                               are made actionable by

     TEx.INs.CoDE §541.151.
     TEx.INs.CODE  §541.151.

    60.
    60.      Defendant's unfair
             Defendant's unfair settlement
                                settlement practice,
                                           practice, as
                                                     as described above, of misrepresenting to Plaintiff

     material facts relating to the coverage
                                    coverage at
                                             at issue,
                                                 issue, constitutes an unfair method of competition and

    an unfair and deceptive
                  deceptive aet
                            act or
                                or practice
                                   practicein
                                            inthe
                                               thebusiness
                                                  businessof
                                                           ofinsurance.
                                                              insurance.TEx.INs.CODE  §541.060(1).
                                                                         TEx.INs.CoDE §541.060(1).

    61.
    61.      Defendant's unfair
                         unfair settlemeiit
                                settlement practice, as described above,
                                                                  above, of failing to attempt in good

    faith to effectuate a prompt, fair, and equitable settlement
                                                      settlement of
                                                                 of the
                                                                    the claim,
                                                                        claim, even
                                                                               even though
                                                                                    though Defendant's
                                                                                           Defendant's

                        Policy was
    liability under the .Policy     reasonabiy clear,
                                was reasonably clear, constitutes
                                                      constitutes an
                                                                  an unfair method of competition and

    an unfair
    an  unfair and
                and deceptive
                     deceptive act
                                actororpractice
                                         practiceininthethe
                                                          business of of
                                                            business  insurance. TEX.INS.CODE
                                                                         insurance. TEx.1NS.CoDE

    §541.060(2)(A).

    62.
    62.      Defendant's unfair
             Defendant's unfair settlemeiit
                                settlement practice,
                                            practice, as described above, of failing to promptly provide

    Plaintiff with
    Plaintiff with a reasonable
                     reasonable explanation
                                explanationof
                                            ofthe
                                               the basis
                                                   basis in
                                                          in the
                                                              the Policy,
                                                                  Policy, in
                                                                           in relation
                                                                              relation to
                                                                                       to the
                                                                                          the facts
                                                                                              facts or

    applicable
    applicable law,
               law, for     offer of
                    for its offer of aacompromise
                                        compromise settlement
                                                    settlement of the
                                                                  the claim,
                                                                      claim, constitutes
                                                                             constitutes an unfair
                                                                                            unfair

    method of competition and an unfair
                                 unfair and deceptive act or practice in the business
                                                                             business of insurance.
                                                                                          insurance.

    TEx.INs.CoDE §541.060(3).
    TEx.INs.CoDE §541.060(3).

    63.     Defendant's unfair
            Defendant's unfair settlement
                               settlement practice,
                                          practice, as described
                                                       described above, of failing within a reasonable

    time to
    _time to affirm
             affirm or
                    or deny
                       deny coverage
                            coverage of
                                     of the claim
                                            claim to
                                                  to Plaintiff
                                                     Plaintiff or
                                                               or to submit
                                                                     submit a reservation
                                                                              reservation of rights to

    Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

           businessof
    in the business ofinsurance.
                       insurance.TEx.INS.CODE  §541.060(4).
                                  TEx.INs.CoDE §541.060(4).

    64:
    64.     Defendant's unfair
                        unfair settlement practice,
                                          practice, as described above, of
                                                       described above, of refusing
                                                                           refusing to
                                                                                    to pay
                                                                                       pay Plaintiff's

    claim without conducting a reasonable
                               reasonable investigation,
                                           investigation, constitutes an unfair metliod
                                                                                method of competition




    Kingwood
    K'ingwood Village
                Village v.
                        v. Nationwide,     al.
                           Nationwide, et. ai.   Page 13
    Plaintiff's Original Petition
     Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 16 of 24
~-




     and an unfair
     and an  unfair and
                     and deceptive
                          deceptive act
                                     act or
                                          orpractice
                                             practice ininthe
                                                            thebusiness
                                                                businessofofinsurance.
                                                                              insurance.TEx.INS.CoDE
                                                                                          TEx.INs.CODE

     §541.060(7).

     65.      Defendant's conduct described
                                  described above compelled
                                                  compelled Plaintiff
                                                            Plaintiff to initiate
                                                                         initiate a lawsuit
                                                                                    lawsuit to recover

     amounts due under its policy by offering
                                     offering substantially less than the amount ultimately recovered.

     Defendant refused
               refused to even offer
                               offer more
                                     more than
                                          than its
                                                its own
                                                    own grossly
                                                        grossly undervalued
                                                                undervalued estimates
                                                                            estimates despite actual

     damages
     damages which
             which were
                   were much
                        much greater.  This continued
                             greater. This   continued failure
                                                        failure compelled
                                                                compelled PIaintiff
                                                                          Plaintiff to  file suit.
                                                                                     to file

     TEX.INS.CODE §542.003(5).
     TEX.INs.CoDE  §542.003(5).

              C.      Prompt PaymentOf
                      Prompt Payment OfClaims
                                       Claims Violations.
                                              Violations.

     66.      The Claim is aa claim
              The Claim               under an
                               claim under   aninsurance
                                                insurance policy
                                                          policy with           Nationwide of which
                                                                      Defendant Nationwide
                                                                 with Defendant

     Plaintiff gave
     Plaintiff gave Defendant
                    Defendantnotice.
                              notice. Defendant     liable for
                                                 is liable
                                      Defendant is         for the Claim. Defendant
                                                               the Claim.           violated the
                                                                          Defendant violated

     prompt paymentof
     prompt payment ofclaims.provisions
                       claims.provisionsofof TEX.INs.
                                           TEX.   INS.CODE
                                                       CODE §§ 542.05.1,
                                                               542.051, et seq.
                                                                           seq, by:

             a) Failing to acknowledge receipt of the Claim, Claim, commence investigation
                                                                                    investigation of the Clairn,
                                                                                                           Claim,
                and/or
                and/or .request
                          requestfrom
                                    from Plaintiff
                                           Plaijitiffall  items, statements,
                                                      all items,    statements, and      forms that
                                                                                   and forms     that Defendant
                                                                                                       Defendant
                                        would be
                reasonably believed would       be required
                                                   required within
                                                              within the
                                                                       the time
                                                                            time constraints
                                                                                  constraints provided
                                                                                               provided by
                                                                                                         by TEX.
                                                                                                             TEX.
                INS.  CODE §542.055.
                INs. CODE       §542.055.Specifically,
                                             Specifically,Defendant
                                                               Defendantfailed failedtoto commence
                                                                                          commence aa proper
                                                                                                           proper
                investigation of
                investigation    of Plaintiff's
                                    Plaintiffls Claim
                                                 Claim in         time allowed
                                                         in the time     allowed under
                                                                                    under statute.
                                                                                            statute. Defendant's
                                                                                                     Defendant's
                investigation
                investigation ofof the Claim
                                        Claim was inadequate
                                                      inadequate and and Defendant
                                                                          Defendant has has failed
                                                                                             failed to perform a
                                                                                                    to perform
                proper investigation
                proper  investigation of the Claim
                                                Claim to date.
                                                            date. Defendant
                                                                   Defendant continued
                                                                                 continued to misrepresent
                                                                                                misrepresent the
                cause
                cause of loss
                           loss as
                                as covered
                                    covered under
                                              under the
                                                     thepolicy,
                                                          policy, despite
                                                                    despite numerous
                                                                              numerous eornmunications
                                                                                          communications from
                Plaintiff and Plaintiffs   representatives which
                               Plaintiff's representatives   which confirm the loss was reported for wind,
                not flood. As such,
                                 such, Defendant
                                       Defendant failed
                                                    failed to
                                                            to properly
                                                               properly commence
                                                                           commence investigation       for wind-
                                                                                         investigation for
                caused damages
                        damages as as properly reported by Plaintiff.;

              b) Failing to notify
                            notify Plaintiff in writing of its acceptance or rejection of the Claim within
                 the applicable
                      applicable time
                                  timeconstraints
                                        constraintsprovided
                                                     providedbybyTEX.
                                                                   TEX.INS.
                                                                        INS.CODE
                                                                              CODE §542.056. Defendant
                 failed to provide Plaintiff with a proper claim decision and failed to properly explain
                 its reasons for denial within the time allowed under this statute.; and/or by

             c) Delaying
                Delaying payment
                            payment of      the Claim
                                        of the   Claim following
                                                            following Defendant's
                                                                         Defendant's receipt
                                                                                        receipt of of all items,
                                                                                                           items,
                statements,
                statements, and forms reasonably
                                         reasonably requested
                                                       requested andand required,
                                                                         required, longer
                                                                                    longer than
                                                                                           than the
                                                                                                  the amount
                                                                                                       amount of
                time provided by by TEX.
                                     TEX. INs.
                                           INS. CODE
                                                CODE§542.058.
                                                         §542.058.To  Todate,
                                                                           date,Defendant
                                                                                 Defendanthashas refused
                                                                                                  refused to
                                                                                                           to pay
                full payment for Plaintiff's
                full payment        Plaintiff's Claim
                                                Claim as owed owed under
                                                                    under the Policy.
                                                                                 Policy. Defendant
                                                                                         Defendant had  had in
                                                                                                            in its
                                items necessaty
                possession all items  necessary toto make
                                                      make aa decision
                                                                decision on. the Claim
                                                                          on the  Claim but
                                                                                         but failed
                                                                                             failed to
                                                                                                     to provide a
                proper Claim
                       Ciaiin decision within the time allowed
                                                             allowed under this statute. Defendant continues
                to delay full payment
                              payment toto Plaintiff
                                           Plaintiff for
                                                     for its
                                                          its Claim
                                                              Claim as
                                                                     as r.ightfully
                                                                        rightfully owed under the Policy.


     Kingwood    Yilla,gev,v,Nationwide,
     Kingvvood Village       Nationwide, et. al.   Page 14
     Plaintiffs
     Plaintiff's Original Petition
Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 17 of 24




67.      Defendant's violations of
         Defendant's violations    these prompt
                                of these prompt payment of claims
                                                payment of        provisions of
                                                           claims provisions        Texas
                                                                             of the Texas

Insurance Code
          Code are
               aremade
                   madeactionable
                        actionableby
                                   by1Ex.INS.CoDE
                                      TEx.INS.CODE §542.060.

         D.             Of The
                 Breach Of The Dnty
                               Duty Of Good Faith And Fair Dealing.

68.               breached the
        Defendant breached      common law duty of good faith and fair dealing owed
                            the common                                         owed to Plaintiff

by denying or delaying
              delaying payment
                       payment on
                               on the
                                  the Claim
                                      Claim when
                                            when Defendant
                                                 Defendant knew
                                                           knew or
                                                                or should have Icnown
                                                                   should have  known that

    liability to Plaintiff was reasonably
its liability                  reasonably clear.
                                          clear. Defendant's  conduct proxiinately
                                                 Defendant's conduct  proximately caused Plaintiff

injuries and damages.

                                     vIII.
                                     VIII.
                CAUSES OF
                CAUSES OF ACTION AGAINST DEFENDANT JAVIER RICO

69.     Defendant Rico
        Defendant      is liable
                  Rico is  liable to
                                   to Plaintiff
                                      Plaintiff for
                                                 for intentional
                                                      intentional violations
                                                                  violations of the
                                                                                the Texas  Insurance
                                                                                    Texas Insurance

Code and intentional breach
                     breaCh of
                            of the
                               the common law duty of
                                                   of good faith and fair dealing.

70.     Plaintiff reincorporates
        Plaintiff reincorporates and
                                  and.realleges
                                       reallegeseach
                                                 eachand
                                                      and every
                                                          every allegation
                                                                allegation in
                                                                           in the
                                                                              the preceding
                                                                                   preceding

paragraphs as if fully set forth herein.

        A.       Noncompliance V6'ith
                 Noncompliance With Texas
                                      TexasInsurance
                                            InsuranceCode:
                                                     Code: Unfair
                                                           Unfair Settlement
                                                                  Settlenient Practices.
                                                                              Practices.

71.     The conduct, acts,
                     acts, and/or
                           and/or omissions
                                  omissions by Defendant constituted Unfair Settlement Practices

pursuant to TEx.
            TEX. INS.
                 INS. CoDE.§541.060(a).
                      CODE.§541.060(a).All
                                        Allviolations
                                            violations under
                                                       underthis
                                                             this article
                                                                  article are
                                                                          are made
                                                                              made actionable
                                                                                   actionable by

TEx.INs.00DE
TF,x.INs.CODE§541.151.
              §541.151.

72.     Defendant's unfair
        Defendant's unfairsettlement
                           settlement practice,
                                      practice, as described above, of misrepresenting to Plaintiff

material
material facts relating to
                        to the
                            the coverage
                                coverage at issue,
                                             issue, constitutes
                                                    constitutes an unfair
                                                                   unfair method of competition and

an unfair and deceptive
              deceptiveact
                        actor
                            orpractice
                               practicein
                                        in the
                                            thebusiness
                                               businessof
                                                        ofinsurance.
                                                           insurance.TEX.INS.COaE  §541.060(1).
                                                                      TEx.INs.00DE §541.060(1).

73.     Defendant's unfair settlement
        Defendant's unfair  settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement
                                                  settlement of
                                                             of the
                                                                the claim,
                                                                    claim, even
                                                                           even though
                                                                                 though Defendant's
                                                                                        Defendant's

liability under the Policy was
liability                  was reasonably
                               reasonably clear, constitutes an unfair method of competition and



Kingwood Village
            vfllage v. Nationwide,
                       Natioriwide, et.
                                    et. al.
                                        al.   Page 15
Plaintiff's Original Petition
     Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 18 of 24
.-


     an unfair and
     an unfair and deceptive
                    deceptive act
                              act or
                                  or practice
                                      practice in
                                                in the
                                                    thebusiness
                                                        business of
                                                                  ofinsurance.
                                                                      insurance.          TEx.INs.CoDE
                                                                                          TBx.INs.CODE

     §541.060(2)(A).

     74.      Defendant's unfair
              Defendant's unfair settlement
                                 settlement practice, as described
                                                         described above, of failing to promptly provide

     Plaintiff with
     Plaintiff with aa reasonable
                       reasonable explanation
                                  explaiiationof
                                               ofthe
                                                  the basis
                                                      basisin
                                                            in the
                                                                the Policy,
                                                                    Policy, in
                                                                             in relation
                                                                                relation to
                                                                                          to the facts or
                                                                                             the facts

     applicable
     applicable law,
                law, for     offer of
                     for its offer of aacompromise
                                         compromise settlement
                                                    settlement of the
                                                                  the claim,                unfair
                                                                             constitutes an unfair
                                                                      claim, constitutes

     method of competition aiid
                           and an unfair and deceptive act or practice                    insurance.
                                                              practice in the business of insurance.

     'IEx.INs.CODE
     TEx.INs.CoDE §541.060(3).
                   §541..060(3).

     75.      Defendant's unfair
                          unfair settlement
                                 settlement practice, as described above, of failing within a reasonable

     time to affirm
             affirm or deny
                       deny coverage
                            coverage of
                                     of the
                                        the claim
                                            claim to   Plaintiff or
                                                   to .Plaintiff or to
                                                                    to submit
                                                                       submit a reservation
                                                                                reservation of rights to

     Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

     in the business of insurance. TEX.INs.CODE
                                   TEx.INs.CoDE §541.060(4).

     76.      Defendant's unfair settlement practice,
                                            practice, as described
                                                         described above,
                                                                   above, of
                                                                          of refusing
                                                                             refusing to
                                                                                       to pay
                                                                                          pay Plaintiffs
                                                                                              Plaintiff's

     claim without conducting a reasonable investigation, constitutes an unfair method of competition

     and an
     and an unfair
             unfair and
                    and deceptive
                         deceptive act
                                   act or
                                       or practice
                                           practice in
                                                     in the
                                                         the business
                                                              business of
                                                                        of insurance.
                                                                            insurance.    TEx.INS.CODE
                                                                                          TEx.INs.00DE

     §541. .060(7).
     §541.060(7).

     77.      Defendant's conduct described
                                  described above compelled
                                                  compelled Plaintiff
                                                            Plaintiff to
                                                                      to initiate
                                                                         initiate a lawsuit
                                                                                    lawsuit to recover

     amounts due under its policy by offering substantially less than the amount ultimately recovered.

     Defendant refused to even offer more than its
                                                its own
                                                    own grossly
                                                        grossly undervalued estimates despite actual

     damages
     damages which
             which were
                   were much
                        much greater.  This continued
                             greater. This   continued failure
                                                        failure compelled Plaintiff to
                                                                compelled Plaintiff to file suit.

     TEx.INs.CoDE
     TEX.INs.CODE §542.003(5).

             B.              Of The Duty Of
                      Breach Of          Of Good Faith And Fair Dealing.

     78.     Defendant breached the common law duty of good
                                                       good faith
                                                            faith and
                                                                  and fair
                                                                      fair dealing
                                                                           dealing owed to Plaintiff

     by denying or delaying payment on the Claim when Defendant
                                                      Defendant knew
                                                                knew or
                                                                     or should have known that



     Kingwood    Village v.v.Natiomvide,
     Ktngwood Village        Natiomvide,et.
                                         et.al.
                                             al.   Page 16
     Plaintiff's Original Petition
     Plaintiffls
          Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 19 of 24




          its liability to Plaintiff was reasonably
                                         reasonably clear. Defendant's conduct
                                                    clear. Defendant's conduct proximately caused Plaintiff
                                                                               proximately caused

          injuries and damages.

                                             IX.
                                             IX.
                                          DEFENDANT MICHAEL
                 CAUSES OF ACTION AGAINST DEFENDANT MICHAEL JEFFREY HANDY
                                                            JEFFREY HANDY

1.   1.         Defendant Handy is
                                is liable
                                    liable to
                                            to Plaintiff
                                               Plaintiff for   intentional violations
                                                          for intentional  violations of
                                                                                      of the
                                                                                          the Texas Insurance Code
                                                                                              Texas.Insurance

                and intentional breach of
                                       of the common law duty of good faith and fair dealing.
                                          the common

          2.
          2.       Plaintiff reincorporates
                   Plaintiff reincorporatesand
                                            and realleges
                                                reallegeseach
                                                          each and every allegation
                                                               and every allegation in  the preceding
                                                                                    in the   preceding

      paragraphs as if fully set forth herein.

                   A.      Noncompliance With Texas Insurance Code: Unfair Settlement Practices.
                                              Texas Insurance

          3.                                  omissions by Defendant constituted Unfair Settlement Practices
                    The conduct, acts, and/or omissions

      pursuant to TPx.      CoDE.§541.060(a). All violations under this article are made actionable by
                       INs. CODE.§541.060(a).
                  TEX. INS.

      TEx:INs.CoDE §541.151.
      TEX.INS.CODE §541.151.

           4.      Defendant's
                   Defendant's unfair
                               unfair settlement practice, as described above, of misrepresenting to Plaintiff
                                      settlement practice,

          material
          material facts relating to the coverage     issue, constitutes an unfair method of competition and
                                         coverage at issue,

                                  or practice in the business of insurance. TEx.INs.CoDE
      an unfair and deceptive act or                                        TEX.INS.CODE §541.060(1).
                                                                                          §541.060(l).

           5.
           5.      Defendant's unfair
                               unfair settlement
                                      settlement practice,    described above, of failing to attempt in good
                                                 practice, as desci-ibed

      faith to effectuate a prompt, fair, and equitable settlement
                                                        settlement of            even though
                                                                   of the claim, even though Defendant's
                                                                                             Defendant's

          liability under the Policy was
                                     was reasonably
                                         reasonably clear,
                                                    clear, constitutes an unfair method
                                                                                 method of
                                                                                        of competition
                                                                                           competition aiid
                                                                                                       and

     -an—unfair—and—deceptive—act--or—practice—in---the--business—of              -INS:CoDE
                                                                     insurance—TFx.
      an unfair and deceptive—act -or—practice—in—the—business—of—insurance.   TExINKCoDE

      §541.060(2)(A).

           6.
           6.       Defendant's unfair
                    Defendant's unfair settlement
                                       settlement practice,
                                                  practice, as described above, of failing to promptly provide

          Plaintiff with
          PIaintiff with aa reasonable explanationofofthe
                            reasonable explanation     thebasis
                                                           basisinin the
                                                                      the Policy,
                                                                          Policy, in
                                                                                  in relation
                                                                                     relation to
                                                                                              to the
                                                                                                 the facts
                                                                                                     facts or

          applicable law,
          applicable  law, for
                           for its offer
                                   offer of
                                         of aacompromise
                                               compromise settlement
                                                          settlement of the
                                                                        the claim,
                                                                             claim, eonstitutes
                                                                                     constitutes an unfair
                                                                                                    unfair




          Kingwood    Village v.
          Kfngwood Vfllage    n. Nationwide, et. al.
                                 Nationwfde, el.       Page 17
          Plaintiff's
          PlaintifPs Original Petition
        .
                             Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 20 of 24
t




                              method                                                                   business of
                              method of competition and an unfair and deceptive act or practice in the business     insurance.
                                                                                                                of insurance.

                              TEx.INS.CODE  §541.060(3).
                              TEx.INs.00DE §541.060(3).

                               7.           Defendant's unfair
                                            Defendant's        settlement practice, as
                                                        unfair settlement           as described                            reasonable
                                                                                       described above, of failing within a reasonable

                                            or deny
                             time to affirm or deny coverage
                                                    coverage of the claim
                                                                    claim to Plaintiff                reservation of rights to
                                                                             Plaintiff or to submit a reservation

                              Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or practice

                              in the business
                                     businessof
                                              ofinsurance.
                                                 insurance.TEx.INS.CODE
                                                            TEx.INS.CODE §541.060(4).
                                                                         §541.060(4).

                               8.
                               8.           Defendant's unfair
                                                        unfair settlement              described above, of refusing to pay Plaintiffls
                                                               settlement practice, as described                           Plaintiffs

                                                         reasonable investigation, constitutes an unfair method of competition
                              claim without conducting a reasonable

                              and an
                              and an unfair
                                      unfair and
                                              anddeceptive   actororpractice
                                                  deceptive act       practiceininthethe businessof of
                                                                                       business        insurance.
                                                                                                    insurance.    TEX.INS.CODE
                                                                                                               TEX.INS.CODE

                             §541.060(7).

                               9.           Defendant's conduct
                                            Defendant's conduct described                                                    recover
                                                                described above compelled Plaintiff to initiate a lawsuit to recover

                              amounts      under its
                              ainounts due under  its policy
                                                      policy by
                                                             by ofFering                    than the amount ultimately recovered.
                                                                offering substantially less than

                              Defendant refused to even
                                                   even offer more than its
                                                        offer more       its own
                                                                             own grossly
                                                                                 grossly undervalued estimates despite actual
                                                                                         undervalued estirnates

                              damages which
                              damages       were much
                                      which were      greater. This
                                                 much greater.  This continued
                                                                      continued failure  compelled Plaintiff
                                                                                 failure compelled Plaintiff to      suit.
                                                                                                             to file suit.

                              TELINS. CODE §542.003(5).
                              TEX..INS.CODE §542.003(5).

                                            B.             Breach Of
                                                                  Of The
                                                                     The Duty Of Good Faith And
                                                                                            And Fair Dealing.
                                                                                                Fair DeaIing.

                               10.
                               10.          Defendant breached the common law duty of good faith and fair dealing owed to Plaintiff

                                                     payment on the Claim when Defendant knew or should have known that
                              by denying or delaying payment

                              its liability to Plaintiff was reasonably
                                                             reasonably clear. Defendant's conduct
                                                                        clear. Defendant's          proximately caused
                                                                                            conduct proximately caused Plaintiff
                                                                                                                       Plaintiff

                              injuries and damages.

                                                                                 X.
                                                           CAUSES OF ACTION AGAINS'I'
                                                                            AGAINST DEFENDANT
                                                                                      DEFENDANT HARTFORD
                                                                                                HARTFORD

                          1.
                          l.         Defendant
                                     Defendant Hartford
                                               Hartford is liable
                                                           liable to
                                                                  to Plaintiff
                                                                     Plaintiff for
                                                                               for intentional  violations of the
                                                                                    intentional violations    the Texas
                                                                                                                  Texas Insurance
                                                                                                                         Insurance

                                                                 of the common law duty of good faith and fair dealing.
                                     Code and intentional breach of


                              King-wood              Nationwide, et. al.
                                          Village v. Natfonwide,
                              Kingwood Village                                                               Page 18
                              Plaintiff s Original Petition
                              Plaintiffs



                                                                                                                                even,
9~~1A'S`~Ch'SJu'.C£^fi9k."ddi:°3.`k!iP~'l•k:+lE9^iG» sl~e l~'Fll"aK~Yxtskxm~Ita+sa~s.GxxmaaaRxe••tl.slYVxs~earorae~nrrrt.u.ax.imwxx.nn.ur~sv.~au.t++.~~..:.o.x~awen.e«.n.rn...~.,w...,.wws..w..-.+.......+~.........._...~....»......__.._._.__._._.__._
                                                                 IftWel*C.40311
             •
                 .
                     1
Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 21 of 24




 2.     Plaintiff
        Plaintiff reincorporates
                  reincorporatesand
                                 and realleges
                                      reallegeseach
                                                each and
                                                     and every
                                                         eveiy allegation     the preceding
                                                                          in the
                                                               allegation in       preceding

paragraphs as if fully set forth herein.

        A.       Noncompliance With Texas Insurance Code: Unfair Settlement Practices.

 3.      The conduct, acts, and/or omissions by Defendant constituted Unfair Settlement Practices

            TEX. INS.
pursuant to TEX.      CODP.§541.060(a).All
                  INs.CODE.§541.060(0. Allviolations underthis
                                           violationsunder this article are made actionable by
                                                                article are

TEx.Irts.CoDE
TEx.INs.CoDE §541.151.

 4.     Defendant's unfair settlement
        Defendant's unfair settlement practice, as described above, of misrepresenting to Plaintiff
                                      practice, as

material facts relating to the
material                   the coverage
                               coverage at
                                        at issue,
                                            issue, constitutes
                                                   constitutes an unfair method of competition and
                                                                                of competition

an unfair and deceptive act
                        act or
                            or practice in the business of insurance. TEx.INs.CODE
                               practice in                            TEx.INs.CoDE §541.060(1).

 5.     Defendant's unfair
                    unfair settlement
                           settlement practice,
                                      practice, as described
                                                   described above,
                                                             above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement
                                                  settlement of
                                                             of the
                                                                the claim,
                                                                    claim, even
                                                                           even though
                                                                                though Defendant's

liability
liability under the Policy was reasonably
                               reasonably clear, constitutes an unfair method of competition
                                                                                 competition and

an unfair
an unfair and
           and deceptive
                deceptive act
                           act ororpractice
                                     practiceininthethe business
                                                      business of of
                                                                  insurance. TEX.INS.CODE
                                                                     insurance. TEx.INs.CoDE

§541.060(2)(A).

 6.     Defendant's unfair settlement
        Defendant's unfair settlement practice,
                                      practice, as
                                                as described
                                                   described above, of
                                                                    of failing to promptly
                                                                                  promptly provide

Plaintiff
Plaintiff with
          with aa reasonable
                  reasonable explanation
                             explanationof
                                         ofthe
                                            the basis
                                                basis in
                                                       in the
                                                          the Policy,
                                                              Policy, in
                                                                      in relation
                                                                         relation to
                                                                                  to the facts or

applicable
applicable law,
            law, for     offer of
                 for its offer of aacompromise
                                     compromise settlement
                                                 settlement of the
                                                               the claim,
                                                                   claim, constitutes
                                                                           constitutes an unfair
                                                                                          unfair

method of competition
method    competition and an unfair and deceptive act or practice in the business
                                                                         business of
                                                                                  of insurance.
                                                                                      insurance.

TEX.INs.CoDE
TEX.INS.CODE §541.060(3).

 7.                 unfair settlement
        Defendant's unfair settlement practice,
                                      practice, as described
                                                   described above, of failing within a reasonable
                                                                                        reasonable

time to affirm or deny
                  deny coverage
                       coverage of
                                of the
                                   the clairn
                                       claim to Plaintiff or to submit a reservation
                                                                         reservation of rights to

Plaintiff, constitutes an unfair
                          unfair metlhod
                                 method of
                                         of competition
                                            cornpetition and
                                                         and an
                                                             an unfair
                                                                unfair and
                                                                       and deceptive act or practice

in the business of insurance. TEx.INs.CoDE
                              TEx.INs.00DE §541.060(4).



Kingwood    Village v.
King►i,00d Village  v. Nationwide,
                       Nationwide, et.
                                   et. al.
                                       al.   Page 19
Plaintiffs Original Petition
Plaintiff's
•
    Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 22 of 24




     8.
     8.     Defendant's
            Defendant's unfairunfair
                               settlementsettlement
                                          practice, as described above, ofas
                                                          practice,        refusing to pay Plaintiff's
                                                                              described      above, of refusing

    claim without
    claim         conducting
             without         a reasonablea investigation,
                       conducting           reasonable    constitutes an unfair method
                                                             investigation,            of competition an unfair meth
                                                                                    constitutes

    and anan
    and    unfair and deceptive
              unfair            act or practiceact
                        and deceptive           in the
                                                    or business
                                                        practiceof insurance.
                                                                      in theTEx.INS.CODE
                                                                              business of insurance

    §541.060(7).
    §541.060(7).

     9.
     9.     Defendant's conduct
            Defendant's         described above
                            condtiict           compelledabove
                                           described      Plaintiffcompelled
                                                                    to initiate a lawsuit to recover
                                                                                    Plaintiff      to initiate a l

    amounts
    amounts duedue
                underunder
                      its policy
                              itsby offering
                                    policysubstantially
                                             by offeringless than the amount ultimately
                                                                substantially       lessrecovered.
                                                                                           than the amount ult

    Defendant
    Defendant refused to even to
                  refused     offereven
                                    more than its own
                                          offer       grossly
                                                   more   thanundervalued
                                                                 its own  estimates despite
                                                                              grossly       actual
                                                                                         undervalued estimate

    damages
    damages which were were
              which    much greater. This continued
                             much greater.          failurecontinued
                                                  This      compelled Plaintiff
                                                                         failureto filecompelled
                                                                                        suit.    Plainti

    TEx.INs.CoDE §542.003(5).
    TEx.INs.CoDE    §542.003(5).

           B.
           B.      Breach
                   BreachOfOf
                           TheThe
                              Duty Duty
                                   Of Good
                                         OfFaith
                                             GoodAndFaith
                                                    Fair Dealing.
                                                            And Fair Dealing.

     10. Defendant
     10. Defendant breached the common
                       breached    the law duty oflaw
                                        common     good duty
                                                        faith and
                                                                offair dealing
                                                                    good       owed to
                                                                             faith     Plaintiff
                                                                                     and   fair dealing owed

    by
    bydenying
       denyingor delaying payment onpayment
                   or delaying       the Claim when Defendant
                                               on the   Claimknew or should
                                                               when         have known
                                                                      Defendant        thator should have
                                                                                    knew

    its liability
    its           to PlaintifftowasPlaintiff
           liability                reasonably clear.
                                                 was Defendant's
                                                      reasonably conduct proximately
                                                                     clear.          caused Plaintiff
                                                                               Defendant's        conduct proximat

    injuries and damages.
    injuries      and damages.

                                                XI.
                                                XI.
                                            KNOWLEDGE
                                            KNOWLEDGE

    11. Each ofof
    ll..Each    the the
                     Defendants' acts described
                         Defendants'            above,
                                             acts      together andabove,
                                                   described        singularly,together
                                                                                was done and singular

    "knowingly"
    "knowingly" as that
                     asterm is used
                         that       in the
                                 tenn    isTexas
                                             usedInsurance
                                                    in the CodeTexas
                                                                and wasInsurance
                                                                        a producing cause
                                                                                     Codeofand was a prod

    Plaintiffs-damages described herein.
    Plaintiff'sdamages-described-herei                    .

                                                 XII.
                                                 XII.
                                              DAMAGES
                                              DAMAGES

    12.
    12.    Plaintiff
           Plaintiff will show
                           willthatshow
                                    all thethat
                                            aforementioned
                                                  all theacts, taken together or singularly,
                                                            aforementioned         acts, taken togethe

    constitute the producing
    constitute               causes of thecauses
                     the producing         damages sustained
                                                   of the by  Plaintiff. sustained by Plaintiff.
                                                             damages




    Kingwood Yillage
               Village v. Nationwide,
                          Natfonivide, et. al. Page
                                               Page2020
    Plaintiffs OriginalOriginal
    Plaintiffls         Petition    Petition
C`   Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 23 of 24




     13.
     13.          breach of contract,
              For breach    contract, Plaintiff
                                      Plaintiff is entitled
                                                   entitled to regain
                                                               regain the benefit
                                                                          benefit of Plaintiff's bargain,
                                                                                  of Plaintiffls bargain,

     which is the amount of Plaintiff s claim,
                            Plaintiff's claim, together
                                               together with attorney fees.

     14.
     14.                                       Insurance Code, Unfair Settlement Practices, Plaintiff
              For noncompliance with the Texas lnsurance

     is entitled to actual
                    actual damages, which include the loss of the benefits that should have been paid

     pursuant to
     pursuant  to the Policy, court
                  the Policy, court costs
                                    costs and
                                          and attorney's
                                              attorney's fees.
                                                          fees. For
                                                                For knowing
                                                                     knowing conduct
                                                                             conduct of the acts
                                                                                     of the acts

     complained of, Plaintiff asks for tliree                                   TEx.INs.CoDE §541.152.
                                                   Plaintiff's actual damages. TEx.INs.CoDE
                                       three times Plaintiff's

     15.
     15.          noncompliance with Texas Insurance
              For noncompliance                      Code, Prompt
                                           Insurance Code, Prompt Payment
                                                                  Payment of Claims, Plaintiff is

     entitled to the amount of Plaintiff's
                               Plaintiff's claim,
                                           claim, as
                                                  as well
                                                     well as
                                                          as penalty
                                                             penalty interest
                                                                      interest per annum
                                                                                   annum (calculated by

     adding five (5) percent to the current interest rate as determined by the Board
                                                             determined by     Board of Governors
                                                                                        Governors of

     the Federal
     the Federal Reserve
                 Reserve System) of the amount
                         System) of     amount of Plaintiff's
                                                  Plaintiff's claim
                                                              claim as
                                                                    as damages,
                                                                        damages, together
                                                                                  together with

     attorney's  fees.TEx.1Ns.CODE
     attorney's fees.               §542.060.
                       TEx.INs.00DE §542.060.

     16.
     16.      For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to

                  damages, including
     compensatory damages, including all
                                     all forms of loss resulting from
                                                                 fi•omthe
                                                                       the insurer's
                                                                            insurer's breach
                                                                                      breach of duty,

     such as additional costs, economic hardship, losses due to nonpayment
                                                                nonpayment of
                                                                           of the amount the insurer

     owed, exemplary damages and damages for emotional distress.

     17.
     17.      For the prosecution and collection
                                      collection of this claim, Plaintiff has been
                                                                              been compelled
                                                                                   compelled to engage

     the services of the law firms
                             fiirns whose names are
                                                are subscribed
                                                    subscribed to
                                                                tothis
                                                                   this pleading.
                                                                        pleading. Therefore, Plaintiff is

                 recover a sum for the
     entitled to recover           the reasonable
                                       reasonable and necessary
                                                      necessary services of PlaintiiT's
                                                                            Plaintiff's attorneys in the

     preparation
     preparatioii and
                  and trial
                      trial of this action,
                                    action, including
                                            including any
                                                      any appeals
                                                          appeals to
                                                                   to the
                                                                      the Court
                                                                          Court of Appeals and/or
                                                                                           and/or the

     Supreme Court of Texas.

                                                       XIII.
                                                   JURY DEMAND

     18.
     18.     Plaintiff hereby requests a jury trial and tenders the appropriate jury fee.

                                                        XIV.
                                                        KM

     Kingtivood Village
     Kingwood     Villagev.n.Nationwide,
                             Nationwide, et.
                                         et. al.
                                             al.    Page 21
     Plaintiff's Original
     Plaintiff's Original Petition
      It   Case 4:19-cv-04288 Document 1-1 Filed on 10/31/19 in TXSD Page 24 of 24
*P"




                                                 REQUEST FOR
                                                 REQUEST FORDISCLOSURE
                                                             DISCLOSURE

           19.
           19.      Pursuant to
                    Pursuant    Texas Rule
                             to Texas Rule of
                                            ofCivil
                                               Civil Procedure
                                                      Procedure 194,
                                                                 194, Plaintiff
                                                                       Plaintiff requests
                                                                                  requests that
                                                                                            that Defendants
                                                                                                  Defendants

           disclose the information or material described in Rule 194.2.

                                                              XV.
                                                            PRAYER
                                                            PRAYER

           20.      WHEREFORE, PREMISES
                    WHEREFORE, PREMISESCONSIDERED,
                                        CONSIDERED,Plaintiff
                                                    Plaintiffprays
                                                              praysthat
                                                                    that upon
                                                                         upon trial
                                                                              trial hereof,
                                                                                    hereof,

           Plaintiff     and recover
           Plaintiff has and  recover such
                                       such surns
                                             sumsasaswoul.d
                                                      would reasonably
                                                             reasonably and
                                                                        and justly
                                                                             justly compensate
                                                                                     compensate Plainti:ff
                                                                                                Plaintiff in

           accordance
           accordance with
                      with the rules of law
                                         law and
                                             and procedure,
                                                 procedure, both as to actual
                                                                       actual damages,
                                                                              damages, statutory
                                                                                       statutory penalties
                                                                                                 penalties

           and interest, treble damages under the Texas
           and interest,                          Texas lnsurance
                                                        Insurance Code
                                                                  Code and all
                                                                           all punitive
                                                                               punitive and
                                                                                        and exemplary
                                                                                             exemplary

           damages as may be found. ln
                                     Inaddition,
                                        addition, Plaintiff
                                                  Plaintiff requests the award of attorney's fees for the trial

           and any appeal of this case, for all costs of Court on their behalf expended, for pre-judgment
                                                                                             pre judgment and

           post-judgment
           post judgment interest as allowed by law, and for any other and further relief, either at law or in

           equity, to which Plaintiff
                            Plaintiff may show itself
                                               itself to be justly entitled.

                                                             Respectfully submitted,

                                                             GREEN & KLEIN
                                                             GREEN   KLEIN

                                                              By:   Is/  HunterM.
                                                                    /s/ Hunter   MKleis7
                                                                                     Klein
                                                                    HUNTER M. KLEIN
                                                                    State Ba'r
                                                                          Bar No.: 24082117
                                                                                    24082.117
                                                                    klein@gr, eentriallaw.com
                                                                    klein@greentriallaw.com
                                                                    ROBERT D. GREEN
                                                                    State Bar No.: 08368025
                                                                    green@greentrial   law:com
                                                                    green@greentriallaw.com
                                                                    440 Louisiana St., Suite 1900
                                                                    Houston, Texas 77002
                                                                    (713) 654-9222 - Telephone
                                                                    (713) 654-52155 - Fax

                                                                    ATTORNEYSFOR
                                                                    ATTORNEY5 FORPLAIN'C.IFF
                                                                                  PLAINTIFF




           Kingwood    Village v.v.Nationwide,
           Kirigwood Tl'illage      Natiwxwide,et.
                                                et,aL
                                                    al.   Page 22
           Plaintiff s Original Petition
           Plaintiffs
